DicKinson, J.
In January, 1890, an unoccupied dwelling house owned by Calvin Wilcox, and situate in the country, a considerable distance from other buildings, was destroyed by fire. Wilcox prosecuted this action to recover damages for the loss, alleging that the defendant willfully set the fire. A verdict was rendered against the defendant, which the district court refused to set aside. On this appeal two questions are presented.
1. The evidence tending to show that the defendant set the fire was not of the most satisfactory nature, but whether it should prevail over the testimony of the defendant to the contrary depended chiefly *525upon the credibility of witnesses. If the witnesses King and Henry are to be believed, the defendant made a statement of the matter which may well have been regarded by the jury as an admission that he set the fire. It was reasonably apparent that the fire was willfully set by some person; and there was evidence tending to show some degree of unkindly feeling between the parties, and that the defendant was so situated that he could have committed the act charged against him. The circumstances do not seem to cast a suspicion of guilt upon any other person. The case was for the jury, and the record shows no sufficient reason which should induce this court to set aside the verdict.
(Opinion published 52 ET. W. Rep. 926.)
2. Upon the application for a new trial the defendant sought to show that one of the jurors was disqualified by reason of deafness. Concerning this, it is enough to say that the proof bearing upon the alleged disqualification was such that the conclusion of the trial court against the defendant as to the fact alleged must be accepted as final.
Order and judgment affirmed.